DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12, 13, 16-19, 21-25, 29-32, 34, 36, 43-45, 47, 48, 50, 52, 53, 55, 57, 59, 60, 67, 70, 71, 73, 76-78, 90, 91, 94-97, 99-103, 107-110, 112, 114, 121-126, 128, 130, 131, 133, 135, 137, 138, 140, 145, 148, 149, 151 and 154-156 are improper multiple dependent claims because they refer back to other multiple dependent claims. See MPEP 608.01(n)(I)(B)(4). The claims must be amended to be in proper dependent form.
Claims 79-156 are drawn to composition claims. Some of the composition claims recite the same composition for treatment of different patient populations; for instance, see claims 83-90. Note that a composition is defined by its structure (see MPEP 2111.02). Unless the recited intended use of a composition results in (a) structural difference(s) among the other composition claims, those claims would be substantial duplicates of one another. 
It is noted that claim 157 is written as providing for “the use” of a soluble fibroblast growth factor receptor 3 (sFGFR3), but the claims do not set forth any steps involved in the method/process. The claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process, which does not comply with 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.



PART A.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-78, drawn to methods of treatment comprising administering a soluble fibroblast growth factor receptor 3 (sFGFR3) polypeptide, a polynucleotide encoding the sFGFR3 polypeptide, or a host cell comprising the polynucleotide.
Group II, claims 79-156, drawn to compositions comprising a soluble FGFR3 polypeptide, a polynucleotide encoding the sFGFR3 polypeptide, or a host cell comprising the polynucleotide.
Group III, claim 157, drawn to a method of making a soluble FGFR3 polypeptide, a polynucleotide encoding the sFGFR3 polypeptide, or a host cell comprising the polynucleotide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a soluble FGFR3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gouze (WO 2016/110786—on Gene Therapy”; also claims 10-13 of Gouze). Methods of making sFGFR3 polypeptides are described, for example at pages 43-44, Example 6 of Gouze.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


PART B.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The form of the soluble fibroblast growth factor receptor 3 (sFGFR3)
Polypeptide
Polynucleotide encoding the sFGFR3 polypeptide
Host cell comprising the polynucleotide

The different species lack unity of invention because even though the inventions of these groups require the technical feature of sFGFR3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gouze for the reasons outline in PART A, hereby incorporated. In addition, as concerns the methods of treatment, treatment methods comprising administration of a polypeptide have different steps than those comprising administration of polynucleotides or host cells, thus the different treatment methods do not necessarily share a shared technical feature.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 

Conclusion
Claims 1-57 are subject to the restriction and/or election requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649